Citation Nr: 0002269	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

The veteran has reported that he was a nose gunner on a B-24 
during World War II.  He was diagnosed with PTSD in March 
1998 and he was given an initial evaluation of 10 percent for 
PTSD in June 1998 under Diagnostic Code (DC) 9411.  His claim 
of service connection for major depression was denied in June 
1998.  He has appealed both his initial evaluation of 10 
percent for PTSD and his denial of service connection for 
major depression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet.App. 4390 
(1995).

In this case, the veteran underwent a VA evaluation for PTSD 
in March 1998.  He told the examiner that he had been 
depressed for many years.  He reported that he was nervous 
all the time and he had abused alcohol until about 15 years 
prior to the examination.  He said he had nightmares about 
combat experiences several times per week.  Prior to his 
retirement, he said he had problems relating with co-workers 
because of his irritability, temper, and anger.  The examiner 
diagnosed the veteran with major depression, PTSD with 
moderate to severe disability, and alcohol dependency in 
sustained full remission.  The veteran's Global Assessment of 
Functioning (GAF) was 45 for all of his psychiatric 
disorders.  The examiner did not offer an opinion as to the 
extent to which the veteran's PTSD was affecting his GAF 
score at that time.

During an April 1998 VA examination, the veteran complained 
of experiencing nightmares every night and suffering from bad 
nerves and problems with his neighbors and wife.  He thought 
about shooting himself.  He said he had been depressed for 
years.  The examiner agreed with the prior examination report 
dated March 1998, and he diagnosed the same psychiatric 
disabilities and assessed the veteran's GAF as 50.  He did 
not report how much of the veteran's GAF was due to his PTSD, 
or whether his major depression was proximately the result of 
the PTSD.  He did not offer an opinion as to whether the 
veteran's major depression was aggravated by his PTSD.

A letter dated July 1999 from David S. Liebling, M.D., 
reflects that the veteran developed PTSD in 1945 as a result 
of his service during World War II as a nose gunner.  In 
addition, Dr. Liebling indicated that the veteran had major 
depression for the previous 15 years.  The veteran's symptoms 
consisted of intrusive thoughts about the war, startle 
response, sleep disturbance, nightmares about the war, 
decreased self-esteem, difficulty concentrating and depressed 
mood.  Dr. Liebling did not express an opinion on any 
possible relationship between the veteran's PTSD and his 
major depression.

The veteran testified before the RO in October 1998 and 
before the Board in July 1999.  He said at times he wanted to 
kill his wife and then shoot himself, and that he had weapons 
available to do so.  He reported that he was worse in the 
winter than in the summer.  He indicated that he did not miss 
any work due to his PTSD before his retirement, and he was 
currently going to weekly therapy sessions with other 
veterans.

In light of these examinations and the veteran's testimony, 
the Board finds that the veteran's appeal must be REMANDED 
for further development.  In this regard, the Board notes 
that the veteran has multiple psychiatric diagnoses and a GAF 
score of 45 and 50. According to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), a 
GAF score of 41 to 50 connotes serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  There is no clarification of the extent to 
which the veteran's GAF is affected by his service-connected 
PTSD, and to what extent it is affected by his major 
depression, which is not service connected.  Moreover, there 
is no competent medical opinion of record describing any 
possible relationship between these psychiatric disorders, or 
if there is no relationship at all.  Thus, this case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
mental disorders examination to determine 
whether his major depression is 
proximately due to or the result of his 
PTSD.  The examiner should also express 
an opinion concerning whether the 
veteran's major depression has been 
aggravated by his service-connected PTSD.  
See Allen v. Brown, 7 Vet.App. 439 
(1995).  If it is determined that his 
major depression is not related to his 
PTSD, the examiner should evaluate the 
extent to which the veteran's GAF score 
is affected by his PTSD alone, 
independently of his major depression, if 
this is possible.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




